Citation Nr: 0112841	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an innocently 
acquired psychiatric disorder.  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to January 
1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  

The veteran was scheduled for an RO hearing before a Member 
of the Board in March 2001, but he failed to appear.  



FINDINGS OF FACT

1.  In an unappealed January 1982 rating decision, the RO 
denied the veteran's original claim of service connection for 
a psychiatric disorder (a nervous condition).  

2.  The evidence received since the January 1982 
determination by the RO includes new evidence which is not 
cumulative or redundant of evidence previously considered, 
and some of the additional evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

A careful review of the veteran's service medical records 
shows that, on a June 1972 medical examination for enlistment 
purposes, he was evaluated as psychiatrically normal.  On a 
June 1972 report of medical history, he indicated that he did 
not have depression or excessive worry, or nervous trouble of 
any sort.  In November 1972, he was psychiatrically 
evaluated.  The diagnosis was that of emotionally unstable 
personality, chronic, moderate; manifested by anxiety, 
excitement under minimal pressure, and being aggressive 
toward other people.  The doctor certified that such 
diagnosis existed prior to service.  

On a December 1972 medical examination for separation 
purposes the veteran was evaluated as psychiatrically normal.  
On a December 1972 report of medical history, he indicated 
that he had depression or excessive worry and nervous 
trouble.  On a January 1973 statement of physical condition, 
the veteran indicated that his medical condition had changed 
since his separation examination, stating that the 
examination did not reflect his actual medical condition (he 
stated he was "sick").  

On an October 1981 statement, the veteran claimed service 
connection for a nervous condition.  He stated that, after 
discharge from service in 1973, he had received mental health 
treatment in Puerto Rico and was currently receiving 
treatment.  

On a November 1981 VA psychiatric examination, the veteran 
was diagnosed with paranoid, antisocial personality disorder, 
moderately severe.  

In a January 1982 decision, the RO denied the veteran's claim 
of service connection for a nervous condition, stating that 
the personality disorder diagnosed while in service and 
confirmed on the VA examination was not a disability for 
which compensation could be paid under the law.  In a January 
1982 letter, the RO informed the veteran of the decision; he 
did not submit a substantive appeal (VA Form 9) to perfect an 
appeal to the Board.  

VA outpatient records dated in April and May 1996 show the 
veteran was diagnosed with probable schizophrenia.  

In a June 1996 statement, the veteran applied to reopen his 
claim for service connection for a nervous condition.  He 
stated his medical records were located at the VA and the 
Social Security Administration (SSA).  

In a January 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  In a 
February 1997 letter, the RO informed the veteran of the 
decision.  

In March 1997, records from the SSA were received, showing 
that the veteran was awarded disability benefits in 1991 with 
a primary diagnosis of a low back disorder and secondary 
diagnoses of histrionic personality disorder and adjustment 
reaction with mixed emotional features (the date when the 
disability began was listed as November 1990).  In 1995, the 
veteran's disability benefits were continued on the basis of 
a primary diagnosis of personality disorder and secondary 
diagnoses of anxiety related disorders (the date when the 
disability began was listed as November 1990).  The 
disability awards were based in part on private medical 
records.  

A January 1990 psychiatric report by Mount Tom Institute 
indicates the veteran was evaluated after a suicide gesture.  
In the discussion, the doctor stated the veteran apparently 
had had intermittent problems with anxiety and depression 
since suffering a disabling accident seven years previously 
and now had major depression with psychotic features.  
Additional records from Mount Tom Institute show the veteran 
received outpatient treatment for major depression with 
psychotic features from March 1994 to March 1995.  The 
outpatient records show the veteran reported that his 
depression began at age 10 and that, in his childhood, his 
grandmother and sister had committed suicide and his mother 
had died in a car accident in front of him.  He expressed 
both auditory and visual disturbances related to these past 
traumas.  

In September 1994, the veteran was hospitalized for eight 
days at Charles River Hospital for increased depression and 
command auditory hallucinations to commit suicide.  He 
referred to traumatic events witnessed in his childhood.  His 
discharge diagnoses were those of major depression with 
psychotic features and rule out post-traumatic stress 
disorder (PTSD).  

From September 1994 to October 1994, the veteran was 
hospitalized for ten days at the North Adams Regional 
Hospital after he became nervous and heard voices telling him 
to commit suicide.  He claimed he saw all the traumatic 
events of his past in front of his eyes, namely the deaths of 
his grandmother, sister, and mother during his childhood.  
His discharge diagnoses were those of major depression with 
psychotic features and recurrent PTSD.  The private records 
received from the SSA did not refer to any trauma from the 
period of the veteran's military service.  

In a March 1997 statement, the veteran requested a medical 
examination to assess his nervous condition.  

In August 1997, the RO received a copy of a November 1981 VA 
psychiatric examination report.  

On a September 1997 VA psychiatric examination, the veteran 
reported he had been anxious and nervous ever since an 
incident in service  when he had intervened during a physical 
assault of another soldier by a drill sergeant and was in 
turn assaulted.  In a review of the record, the examiner 
noted that, as a child, the veteran witnessed his 
grandmother's suicide, lost his mother, and was abused by his 
father.  The diagnosis was that of schizoaffective disorder, 
and it was felt that the veteran was not capable of managing 
his benefit payments in his own interest.  

On a September 1997 VA general medical examination, the 
pertinent diagnoses were those of poor memory, poor recall, 
and anxiety.   

In an October 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired neuropsychiatric 
disorder.  In an October 1997 letter, the RO informed the 
veteran of the decision.  

In a statement dated in October 1997, the veteran indicated 
his "NOD," or notice of disagreement with the RO's 
decision.  He stated that the RO should consider his military 
records.  He submitted copies of his service medical records.  

In a June 1998 statement, the veteran requested a medical 
examination to assess his nervous condition.  In a June 1998 
reply letter, the RO stated that its January 1982 letter had 
informed him that service connection could not be allowed for 
his claimed nervous condition.  The RO notified him that in 
order to reopen his claim he would need to submit new and 
material evidence showing his disability was incurred in or 
aggravated during service.  The RO stated that until such 
evidence was received it would take no further action on his 
claim.  

In a September 1998 statement, the veteran requested that the 
RO review his application for service connection for a 
psychiatric disorder.  He argued the RO had failed to 
consider the statement given by the doctor in service.  He 
submitted copies of his service medical records.  

In a November 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder, stating 
that as of that date no reply to the June 1998 RO request for 
evidence had been received (evidently, the veteran's 
September 1998 response and submission of evidence had not as 
yet been associated with the claims file).  

In a February 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  

VA records show that in September 1999 the veteran was 
hospitalized for a week after complaining of chest pain.  It 
was noted he had also been under a lot of stress recently due 
to the loss of his brother in a car accident.  The pertinent 
diagnosis was that of schizophrenia.  His discharge 
instructions note that he was to be followed up in the mental 
health clinic for schizophrenia with active hallucinations.  

In a September 1999 statement, the veteran disagreed with the 
RO's decision to deny his claim.  In November 1999, the RO 
issued him a statement of the case.  

VA records show that in December 1999 the veteran was 
hospitalized for a week.  The diagnosis was that of 
schizophrenia, chronic undifferentiated, in exacerbation.  

In January 2000, the veteran submitted a substantive appeal 
(VA Form 9), claiming his disability originated in service.  
He inquired how it was possible that he was able to enlist in 
the military if it was believed that his disability had pre-
existed service.   

At an October 2000 RO hearing before a Hearing Officer at the 
RO, the veteran testified (through a translator) that, in 
service, he was beaten and incarcerated after he attempted to 
help a fellow soldier who did not understand English and was 
being beaten; that he did not have any problems with his 
nerves prior to military service but had ever since service; 
that he was not told anything by military authorities at the 
time he was discharged from service (when he was still in 
basic training); that he sought medical treatment at the VA 
in San Juan about seven months to a year following his 
military discharge; and that he was currently receiving 
treatment at the VA for schizophrenia which was first 
diagnosed about three or four years previously.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for a 
psychiatric disorder was previously denied by the RO in 
January 1982.  The veteran did not perfect an appeal with 
regard to this decision, and it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  In this case, the last final disallowance 
of the veteran's claim is the January 1982 RO decision, which 
denied the veteran's claim for service connection for a 
nervous condition.  As such, the Board will consider evidence 
submitted since this RO determination in order to determine 
whether that evidence is new and material to reopen the 
veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied service connection for a psychiatric 
disorder in January 1982, it considered service medical 
records and a November 1981 VA examination report.  The 
service medical records showed that the veteran was diagnosed 
with emotionally unstable personality, manifested by anxiety, 
excitement under minimal pressure, and aggression toward 
others.  He was normal psychiatrically on the separation 
medical examination in December 1972, but prior to his 
discharge the next month, the veteran claimed the separation 
examination did not accurately reflect his medical condition 
(he did not explain his claim further).  There were no 
subsequent service medical records.  The November 1981 VA 
examination showed a diagnosis of paranoid, antisocial 
personality disorder.  

The additional evidence received since the January 1982 RO 
decision includes duplicate copies of the veteran's service 
medical records.  These records are not new evidence since 
they contain information which is duplicative of that 
previously considered.  38 C.F.R. § 3.156; Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).  However, additional evidence 
received since the January 1982 RO decision includes private 
and VA medical records and hearing testimony of the veteran.  

Of particular significance are several medical reports 
showing various psychiatric diagnoses.  Records from Mount 
Tom Institute, Charles River Hospital, and North Adams 
Regional Hospital dated in 1990, 1994, and 1995 show the 
veteran was examined and treated for anxiety problems and 
major depression with psychotic features.  On VA examinations 
in September 1997, there were diagnoses of schizoaffective 
disorder, and anxiety.  VA hospital records in 1999 show a 
diagnosis of schizophrenia.  Furthermore, the veteran 
testified in October 2000 that he had never had problems with 
his nerves until military service and had had nervous 
problems ever since service.   

The Board finds that the evidence submitted since the 1982 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  The evidence is certainly new, as it was not of 
record at the time of the January 1982 RO decision.  
Furthermore, at the time of the January 1982 RO decision, 
there was no medical evidence of major depression with 
psychotic features, schizoaffective disorder, and 
schizophrenia.  The new medical evidence also shows recent 
diagnosis and treatment for anxiety, and it is notable the 
veteran was diagnosed in service for a personality disorder 
that was manifested by anxiety.  Thus, the Board finds that 
new and material evidence has been submitted since the 1982 
RO decision which denied service connection for a psychiatric 
disorder, and the claim is reopened.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal to this extent is granted, 
subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a psychiatric disorder by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard.  

The claims file indicates that there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.159.  

The medical evidence in the record is derived from the VA and 
the Social Security Administration (SSA), to include reports 
dating back to 1981.  However, there is a noticeable gap of 
medical evidence for the period between the time of the 
veteran's discharge from service in 1973 and 1981.  

In his original claim for service connection for a 
psychiatric disorder in 1981, the veteran indicated that he 
had received treatment from the Ponce District Mental Hygiene 
Clinic [evidently at the VA] in Puerto Rico after his 1973 
military discharge and that he was then receiving treatment 
from Dr. Juan Font in Puerto Rico.  

He also testified in October 2000 that he sought medical 
treatment at the VA in San Juan about seven months to a year 
following his military discharge.  It does not appear that 
the RO ever attempted to obtain these early records.  
Moreover, the medical file indicates he more recently 
received mental health treatment from various other providers 
(Holyoke Hospital, Northampton State Hospital, Providence 
Hospital, and Coolie Dickinson Hospital in March 1994, and 
currently the VA outpatient clinic in Springfield, 
Massachusetts).  The file also contains only a VA discharge 
instructions record from a hospitalization in December 1999, 
and such hospital records are needed.  

In light of the foregoing, the RO should seek to obtain all 
the veteran's treatment records, private and VA, concerning 
psychiatric conditions since service.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The veteran underwent a VA examination to assess his 
psychiatric disorder in September 1997.  The examiner 
thoroughly reviewed the claims file including medical 
history, noted the veteran's report of experiences during 
military service, and diagnosed him with schizoaffective 
disorder.  However, an opinion regarding the etiology of the 
veteran's psychiatric disorder was not furnished in this 
examination.  Subsequent VA records show the veteran was 
hospitalized in part for schizophrenia, but the hospital 
reports do not indicate the etiology of the psychiatric 
disorder.  In the judgment of the Board, a VA examination, 
covering such matters, is warranted.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required with respect to the reopened claim of 
service connection for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992))  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has been treated for psychiatric 
problems since his 1973 release from 
active service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  This includes, but is 
not limited to, medical records from the 
Ponce District VA Clinic in Puerto Rico, 
Dr. Juan Font in Puerto Rico, the San 
Juan VA in 1973 and 1974, Holyoke 
Hospital, Northampton State Hospital, 
Providence Hospital, and Coolie Dickinson 
Hospital in March 1994, VA outpatient 
clinic in Springfield, Massachusetts 
since 1996, and the Northampton VA 
Medical Center in December 1999.  

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to ascertain the nature and 
likely etiology of the claimed innocently 
acquired psychiatric disorder.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  Based on 
examination findings, historical records, 
and medical principles, the VA physician 
should provide a medical opinion, with 
full rationale, as to the likelihood that 
the veteran is currently suffering from 
innocently acquired psychiatric 
disability due to disease or injury that 
was incurred in or aggravated by service.  

3.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for a psychiatric disorder.  
The RO in this regard must ensure that 
all notification and development action 
required by the Veterans Claims and 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond 
thereto.  

Then, in indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutshcerousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



